DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
Regarding 103 rejection of claims 1, 9, 17, 19, Applicant argues in substance that combination of Ray and Zavidniak fails to teach the invention as claimed.
In response to argument, Examiner respectfully disagree.  Newly cited prior art Zeller, in combination with Ray, teaches the invention as claimed.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119/120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/806,187, 14/228,155, 16/017,743 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Prior-filed applications fail to provide enablement for at least the following claimed features, as well as similarly worded features: “a first waveform assigned to a first resource partition based only on the first resource partition, wherein the first waveform is the sole waveform assigned to the first cellular resource partition; determining, by the first device, a third waveform for a third cellular resource partition, wherein the third waveform comprises third one or more waveform parameters, wherein the first cellular resource partition and the third cellular resource partition at least partially overlap in the time domain, and wherein the first cellular resource partition and the third cellular resource partition occupy different frequency bands; determining, by the first device, a second waveform assigned to a second cellular resource partition, wherein the second waveform comprises second one or more waveform parameters, wherein the first cellular resource partition and the second cellular resource partition occupy different time slots, and wherein the first cellular resource partition and the second cellular resource partition at least partially overlap in the frequency domain; determining, by the first device, the first cellular resource partition; and after the determining the first cellular resource partition, determining, by the first device, the first waveform based on the first cellular resource partition, wherein the first cellular resource partition is one of a plurality of cellular resource partitions, each of the plurality of cellular resource partitions assigned with a corresponding waveform”

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s specification dated 10/16/2019 fails to provide any description related to “a first waveform assigned to a first resource partition based only on the first resource partition, wherein the first waveform is the sole waveform assigned to the first cellular resource partition; determining, by the first device, a third waveform for a third cellular resource partition, wherein the third waveform comprises third one or more waveform parameters, wherein the first cellular resource partition and the third cellular resource partition at least partially overlap in the time domain, and wherein the first cellular resource partition and the third cellular resource partition occupy different frequency bands; determining, by the first device, a second waveform assigned to a second cellular resource partition, wherein the second waveform comprises second one or more waveform parameters, wherein the first cellular resource partition and the second cellular resource partition occupy different time slots, and wherein the first cellular resource partition and the second cellular resource partition at least partially overlap in the frequency domain; determining, by the first device, the first cellular resource partition; and after the determining the first cellular resource partition, determining, by the first device, the first waveform based on the first cellular resource partition, wherein the first cellular resource partition is one of a plurality of cellular resource partitions, each of the plurality of cellular resource partitions assigned with a corresponding waveform”

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (USPN 2014/0029680) in view of Zeller et al (USPN 2008/0220757).

	Regarding claim 17, Ray discloses 
	a first device comprising: (first radio (FIG. 1 #106) comprising [0005, 0034-0043]
	one or more processors; a non-transitory computer readable storage device having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (processor executing instructions stored in a memory to perform [0005, 0036, 0154-0169], FIG. 10
	determining a first waveform for a first cellular resource partition, wherein the first waveform comprises first one or more waveform parameters (determine a sampled modulation waveform for use in one or more wireless data channels, the sample modulation waveform comprises characteristic parameters [0128-0131, 0146-0150], FIGs. 7, 8)
transmitting information associated with the first waveform to a second device (transmitting identification as well as medication information to another radio in a set of radios [0063, 0149], FIGs. 1, 7, 8 #108)
	communicating, with the second device, in the first resource partition using the first waveform (communicate data with the other radio in the set of radios [0150-0153], FIGs. 8, 9
 	Ray does not expressly disclose “a first waveform assigned to a first resource partition based only on the first resource partition, wherein the first waveform is the sole waveform assigned to the first cellular resource partition”

	Zeller discloses a first waveform assigned to a first resource partition based only on the first resource partition, wherein the first waveform is the sole waveform assigned to the first cellular resource partition (VHF waveform initiated on a radio, e.g. FIG. 16 #168, to operate a VHF radio with VHF waveform dedicated to VHF wireless frequency resource [0081-0088, 0002-0005], FIGs. 4-6, 12-16
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a first waveform assigned to a first resource partition based only on the first resource partition, wherein the first waveform is the sole waveform assigned to the first cellular resource partition” as taught by Zeller into Ray’s system with the motivation to implement a software defined radio to operate a specific type of radio such as VHF or VH radio to access the VHF or VH net (Zeller, paragraph [0081-0088, 0002-0005], FIGs. 4-6, 12-16)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 17.

	Regarding claim 19, Ray discloses
a second device comprising: (a second radio in set of radios (FIG. 1 #108) comprising [0005, 0034-0043]
	one or more processors; a non-transitory computer readable storage device having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (processor executing instructions stored in a memory to perform [0005, 0036, 0154-0169], FIG. 10
	receiving, from a first device, information associated with a first waveform for a first resource partition, wherein the first waveform comprises first one or more waveform parameters (receive identification as well as waveform information from first radio [0145-0153, 0063, 0149], FIGs. 1, 7-9 #108)
	communicating, with the first device, in the first resource partition using the first waveform (perform data communication with first radio [0145-0153], FIGs.7-9)
	Ray does not expressly disclose “a first waveform assigned to a first resource partition and is determined based only on the first resource partition, wherein the first waveform is the sole waveform assigned to the first cellular resource partition”

 	Zeller discloses a first waveform assigned to a first resource partition and is determined based only on the first resource partition, wherein the first waveform is the sole waveform assigned to the first cellular resource partition (VHF waveform initiated on a radio, e.g. FIG. 16 #168, to operate a VHF radio with VHF waveform dedicated to VHF wireless frequency resource [0081-0088, 0002-0005], FIGs. 4-6, 12-16
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a first waveform assigned to a first resource partition and is determined based only on the first resource partition, wherein the first waveform is the sole waveform assigned to the first cellular resource partition” as taught by Zeller into Ray’s system with the motivation to implement a software defined radio to operate a specific type of radio such as VHF or VH radio to access the VHF or VH net (Zeller, paragraph [0081-0088, 0002-0005], FIGs. 4-6, 12-16)

Claim 9 is rejected based on similar ground(s) provided in rejection of claim 19.

Claims 2-8, 10-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Zeller and in further view Boscovic et al (USPN 2009/0049159).

	Regarding claims 2, 18, Ray discloses for a cellular second resource partition (software defined radio (SDR) can select a waveform from a set of predefined modulation waveforms to communicate with different radios over multiple channels simultaneously [0024-0030].
	Combined system of Ray and Zeller does not expressly disclose determining, by the first device, a second waveform, wherein the second waveform comprises second one or more waveform parameters; transmitting, by the first device, information associated with the second waveform to a third device; and communicating, by the first device with the third device 

	Boscovic discloses determining, by the first device, a second waveform, wherein the second waveform comprises second one or more waveform parameters (determine a waveform or modified waveform for communication with another radio via P2P manner [0024, 0037-0049], FIGs. 3-7
	transmitting, by the first device, information associated with the second waveform to a third device; and communicating, by the first device with the third device (transmit/negotiate information related to modified waveform to third device and perform communication [0024, 0037-0049], FIGs. 3-7
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determining, by the first device, a second waveform, wherein the second waveform comprises second one or more waveform parameters; transmitting, by the first device, information associated with the second waveform to a third device; and communicating, by the first device with the third device” as taught by Boscovic into combined system of Ray and Zeller with the motivation to 

	Regarding claims 10, 20, Ray discloses for a second cellular resource partition (software defined radio (SDR) can select a waveform from a set of predefined modulation waveforms to communicate with different radios over multiple channels simultaneously [0024-0030].
	Combined system of Ray and Zeller does not expressly disclose “receiving, by the second device, information associated with a second waveform, wherein the second waveform comprises second one or more waveform parameters; and communicating, by the second device with the first device, using the second waveform”
 	Boscovic discloses receiving, by the second device, information associated with a second waveform, wherein the second waveform comprises second one or more waveform parameters; and communicating, by the second device with the first device, using the second waveform (transmit/negotiate information related to modified waveform to second device and perform communication [0024, 0037-0049], FIGs. 3-7
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determining, by the first device, a second waveform, wherein the second waveform comprises second one or more waveform parameters; transmitting, by the first device, information associated with the second waveform to a third device; and communicating, by the first device with the third device” as taught by Boscovic into Combined system of Ray and Zeller with the motivation to change or modify waveform (Boscovic, paragraph [0024, 0037-0049], FIGs. 3-7)

	Regarding claims 3, 11, Ray discloses “wherein the first cellular resource partition comprises a first time slot, and wherein the second cellular resource partition comprises a second time slot different from the first time slot“ radio can perform simultaneous communication with different radios over multiple channels separated by time [0024-0030, 0133-0141]

wherein the first cellular resource partition comprises a first frequency band, and wherein the second cellular resource partition comprises a second frequency band different from the first frequency band“ partition resources comprise frequency bands [0038-0041]

	Regarding claims 5, 13 Ray discloses “wherein the first waveform and the second waveform are of different waveform types“ different waveforms comprise types of waveforms that fit into government/local regulations, wireless communications rules, specification/limitation of hardware [0069, 0132]

	Regarding claims 6, 14, “wherein the first waveform and the second waveform are of a same waveform types, and wherein the first one or more waveform parameters are different from the second one or more waveform parameters“ Boscovic discloses modified waveform is a similar type but contains different parameters to adapt to situation [0024, 0037-0049], FIGs. 3-7

	Regarding claims 7, 15, Ray discloses third cellular cellular resource partition (software defined radio (SDR) can select a waveform from a set of predefined modulation waveforms to communicate with different radios over multiple channels/bands simultaneously [0024-0030].  Ray discloses wherein the first cellular resource partition and the third cellular resource partition at least partially overlap in the time domain (interference when performing simultaneous communication using multiple channels/bands [0046, 0068, 0114, 0119, 0139-0144].  
	Boscovic discloses use of third waveform via direct P2P or P2P group [0024, 0038-0040], FIGs. 2, 3

third cellular resource partition (software defined radio (SDR) can select a waveform from a set of predefined modulation waveforms to communicate with different radios over multiple channels/bands simultaneously [0024-0030].  Ray discloses wherein the first cellular resource partition and the third cellular resource partition occupy different time slots (radio can perform simultaneous communication with different radios over multiple channels separated by time [0024-0030, 0133-0141]. Ray discloses wherein the first cellular resource partition and the third cellular resource partition at least partially overlap in the frequency domain (interference when performing simultaneous communication using multiple channels/bands [0046, 0068, 0114, 0119, 0139-0144].  
	Combined system of Ray and Zeller does not expressly disclose third waveform
	Boscovic discloses use of third waveform via direct P2P or P2P group [0024, 0038-0040], FIGs. 2, 3
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “third waveform” as taught by Boscovic into combined system of Ray and Zeller with the motivation enable a radio to communicate with different radios over multiple channels/bands simultaneously (Ray, paragraph [0024-0030])


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Zeller and in further view Shattil (USPN 2004/0100897).

	Regarding claim 21, Ray discloses determination of first waveform, e.g. Link-11, SLEW, can be based on HF/UHF and LOS/BLOS characteristics [0016]
	digital pulse shaping type [0100-0104], FIGs. 4, 5 
	Combined system of Ray and Zeller does not expressly disclose a CDMA-OFDM waveform

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a CDMA-OFDM waveform” as taught by Shattil into combined system of Ray and Zeller with the motivation enable a more complete suite of available waveforms by adding CDMA-OFDM waveform.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Zeller and in further view Coleman (USPN 2013/0023201).

	Regarding claim 22, combined system of Ray and Zeller does not expressly disclose determining, by the first device, the first cellular resource partition; and after the determining the first cellular resource partition, determining, by the first device, the first waveform based on the first cellular resource partition, wherein the first cellular resource partition is one of a plurality of cellular resource partitions, each of the plurality of cellular resource partitions assigned with a corresponding waveform 

	Coleman discloses determining, by the first device, the first cellular resource partition; and (determine a target portion(s) of wireless spectrum that jamming signal(s) is needed [0063, 0090-0096], Abstract, FIGs. 2-7D
 	after the determining the first cellular resource partition, determining, by the first device, the first waveform based on the first cellular resource partition, (determine appropriate waveform to generate effective signal at target portion(s) of spectrum [0048, 0049, 0028], Abstract, FIGs. 2-7D
 	wherein the first cellular resource partition is one of a plurality of cellular resource partitions, each of the plurality of cellular resource partitions assigned with a corresponding waveform (target portion(s) is one of plurality of portions of wireless spectrum operable with corresponding waveforms, eg. UHF, VHF, [0063, 0090-0096], Abstract, FIGs. 2-7D
determining, by the first device, the first cellular resource partition; and after the determining the first cellular resource partition, determining, by the first device, the first waveform based on the first cellular resource partition, wherein the first cellular resource partition is one of a plurality of cellular resource partitions, each of the plurality of cellular resource partitions assigned with a corresponding waveform” as taught by Coleman into combined system of Ray and Zeller with the motivation enable a jamming device or a communication device to select a portion of wireless spectrum and utilizing a corresponding waveform for communication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burchfiel (USPN 20120269067)	FIG. 14
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/THAI NGUYEN/Primary Examiner, Art Unit 2469